SOBELOFF, Chief Judge
(concurring specially).
If the appellant is given the relief he seeks, it makes little or no difference to him whether the court agrees with the reasons that he has advanced. To the court, however, the reasons for decision are important, for they will be cited as authority in future cases.
The majority of the court concludes that Jones’ underlying conviction must be overturned because there were “special circumstances requiring counsel even within the rule of Betts v. Brady, [316 U.S. 455, 62 S.Ct. 1252, 86 L.Ed. 1595 (1942) ].” At the same time the majority acknowledges that the Supreme Court’s decision of March 18, 1963, in Gideon v. Wainwright, 372 U.S. 335, 83 S.Ct. 792, 9 L.Ed.2d 799, “formally announced the demise of Betts v. Brady.” It relies on Betts to avoid the necessity of deciding whether the Gideon holding, that the right to counsel is not dependent on the existence of special circumstances, “is to be applied retroactively in collateral proceedings” instituted to challenge the propriety of a conviction obtained long before Gideon was decided. The possible implications of this treatment give me concern.
The Supreme Court’s repudiation of Betts v. Brady was total. As the Court summarized its conclusion in Gideon, “Twenty-two States as friends of the Court, argue that Betts was ‘an anachronism when handed down’ and that it should now be overruled. We agree.” 372 U.S. at 345, 83 S.Ct. at 797, 9 L.Ed.2d 799. While Justice Harlan’s separate concurring opinion, 372 U.S. at 349, 83 S.Ct. at 799, 9 L.Ed.2d 799, expressed the view that Betts v. Brady deserved “a more respectful burial,” no member of the Court,1 I take it, would favor Betts’ resurrection and restoration as an authority. Nor should we invoke a doctrine which has been discredited and rejected, thereby to express doubt as to the scope of Gideon v. Wainwright, which has just been announced by a unanimous Court.
*5I am unable to see a jurisprudential utility in grasping at any lingering shadow of the ghost of Betts. This is true even though in this case the individual is found to be entitled to relief under its archaic rule. I would prefer that the court face the question whether the teaching of Gideon v. Wainwright should be applied here. I have no doubt that it should.
The Supreme Court’s decision in Eskridge v. Washington Prison Board, 357 U.S. 214, 78 S.Ct. 1061, 2 L.Ed.2d 1269 (1958), foreshadows a holding that Gideon v. Wainwright should be given effect here. In Eskridge the doctrine of Griffin v. Illinois, 351 U.S. 12, 76 S.Ct. 585, 100 L.Ed. 891 (1956), was applied in attacking a conviction obtained in 1935. If the denial of a transcript was a proper basis for invalidating a conviction 23 years later, I can think of no reason for not giving the same effect to the denial of counsel in this ease notwithstanding that the conviction was many years before the Gideon decision.1
Once it is acknowledged that a conviction under review was obtained in violation of the constitutional right to counsel, a new trial should be awarded and it should make no difference whether the violation occurred before or after the Gideon decision. The fact that the defendant spent a number of years in prison under a fatally void conviction is no reason to continue to deny him his rights at a new and constitutional trial, irrespective of the presence or absence of special circumstances. This is made especially clear by the Supreme Court’s recognition that the more restrictive decision in Betts v. Brady was “an abrupt break with its own well-considered precedents.” 372 U.S. at 344, 83 S.Ct. at 796-797, 9 L.Ed.2d 799.
Upon the above grounds I concur in the result.

. And in our court, see also, Hall v. Warden, 313 F.2d 483 (4 Cir., 1962); Walker v. Pepersack, 316 F.2d 119 (4 Cir., 1963), as to retroactive application of Mapp v. Ohio, 367 U.S. 643, 81 S.Ct. 1684, 6 L.Ed.2d 1081 (1961). In the Tenth Circuit, Griffin v. Illinois was applied retroactively in Patterson v. Medberry, 290 F.2d 275 (1961), but in Gaitan v. United States, 295 F.2d 277 (10 Cir., 1961), the same court denied retroactive effect to Mapp v. Ohio.